Exhibit 10.2





AMENDMENT NO. 3

This AMENDMENT NO. 3, dated as of March 23, 2009 (“Amendment No. 3”), is entered
into by and among DAYTON SUPERIOR CORPORATION, a Delaware corporation (the
“Borrower”), the persons designated as “Lenders” on the signature pages hereto
(the “Lenders”), and GENERAL ELECTRIC CAPITAL CORPORATION (“GE Capital”), a
Delaware corporation, as administrative agent (in such capacity, the
“Administrative Agent”).

WHEREAS, the Borrower, the other Loan Parties, the Lenders and GE Capital, as
administrative agent and collateral agent, are party to the Term Loan Credit
Agreement dated as of March 3, 2008 (as amended by Amendment No. 1, dated as of
June 4, 2008, and Amendment No. 2, dated as of March 16, 2009, the “Original
Credit Agreement”; all capitalized terms defined in the Original Credit
Agreement and not otherwise defined herein to have the meanings assigned thereto
in the Original Credit Agreement); and

WHEREAS, the Borrower wishes to amend the Original Credit Agreement in the
manner set forth below; and

WHEREAS, the Lenders, subject to the terms and conditions of this Amendment No.
3, are willing to amend the Original Credit Agreement as provided herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Borrower and the Lenders agree as follows:

Section 1.
AMENDMENT

Subject to the satisfaction of the condition to effectiveness referred to in
Section 3 below, the Original Credit Agreement is hereby amended as follows:

       (a)  Section 1.1 of the Original Credit Agreement is hereby amended by
adding in the appropriate alphabetical places the following definitions:

‘“Amendment No. 3’ means Amendment No. 3 to this Agreement dated as of March 23,
2009 among the Borrower, the Administrative Agent and the Lenders signatory
thereto.”

‘“Amendment No. 3 Effective Date’ means March 23, 2009.”

       (b)  The definition of the term “Base Rate” appearing in Section 1.1 of
the Original Credit Agreement is amended and restated in its entirety as
follows:

‘“Base Rate’ means the greatest of (i) the rate last quoted by The Wall Street
Journal as the “Prime rate” (viz., as of the date hereof, the base rate posted
by 70% of the nation’s largest banks) in the United States or, if The Wall
Street Journal ceases to quote such rate, the highest per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or, if such
rate is no longer quoted therein, any similar rate quoted therein (as determined
by the Administrative Agent) or any similar release by the Federal Reserve Board
(as determined by the Administrative Agent), (ii) 400 basis points in excess of
the Federal Funds Rate, (iii) 4.25% per annum and (iv) a per annum rate equal to
the Eurodollar Rate calculated based on an Interest Period of three months plus
the difference between the Applicable Margin for Eurodollar Rate Loans and the
Applicable Margin for Base Rate Loans.”



--------------------------------------------------------------------------------





       (c)  The definition of the term “Scheduled Maturity Date” appearing in
Section 1.1 of the Original Credit Agreement is amended and restated in its
entirety as follows:

“‘Scheduled Maturity Date’ means April 9, 2009.”

       (d)  Section 2.9(b)(i) of the Original Credit Agreement is hereby amended
by inserting the following immediately prior to the word “and” which ends such
Section 2.9(b)(i): “, provided, that from and after the Amendment No. 3
Effective Date, in lieu of payments every three months from the first day of
such Interest Period, payments of interest on Eurodollar Loans shall be made on
the last day of each calendar month within such Interest Period,”.

       (e)  Section 2.10(a) of the Original Credit Agreement is hereby amended
by adding the following sentence at the end of such Section 2.10(a):
“Notwithstanding anything to the contrary contained in this Agreement, from and
after the Amendment No. 3 Effective Date, no Interest Period other than a one
month Interest Period may be selected for the conversion to or continuation of
any Eurodollar Rate Loan.”

       (f)  Section 6.1(c) of the Original Credit Agreement is amended by
inserting the following immediately after the phrase “90 days” appearing in such
Section 6.1(c): “(or, in the case of the Fiscal Year ended December 31, 2008,
120 days)”.

       (g)  Section 6 of the Original Credit Agreement is amended by adding the
following Sections 6.9 and 6.10 at the end of such Section 6 as follows:

“Section 6.9.  Additional Information.  

In addition, from and after the Amendment No. 3 Effective Date, weekly, on
Friday of each week, the Borrower shall deliver (i) to the Administrative Agent
and the Lenders a Borrowing Base Certificate (as defined as of the date hereof
in the Revolving Credit Agreement) with respect to Borrower and its Domestic
Subsidiaries, accompanied by such supporting detail and documentation as has
been delivered to the Revolving Credit Administrative Agent (other than any
third party valuation reports prepared for the Revolving Credit Administrative
Agent), as provided for therein in connection with a Borrowing Base Certificate
and (ii) to the Administrative Agent and the Lenders, a 13 week rolling cash
flow forecast, together with an explanation of the differences from the prior
cash flow forecast, in each case, in form and substance satisfactory to the
Lenders. Borrower shall also deliver to the Administrative Agent and the Lenders
all term sheets, engagement letters, letters of intent, agreements in principle
and definitive agreements and, to the extent requested by the Administrative
Agent or any Lender, other material documents, in each case relating to efforts
by or on behalf of Borrower to raise debt or equity capital or to sell Borrower,
and Borrower agrees not to enter into any such agreement that is subject to
confidentiality provisions that prohibit disclosure thereof to the
Administrative Agent and the Lenders.  Borrower shall conduct weekly telephone
calls with the Administrative Agent, the other Lenders who wish to participate,
the advisors to the Administrative Agent and to the Lenders and the financial
advisors to the Borrower. Such telephone calls may be conducted concurrently
with those required by Section 6.9 of the Revolving Credit Agreement. From time
to time, at the request of the Administrative Agent or any Lender, Borrower
shall deliver to the Administrative Agent and the Lenders lists of all financial
advisors retained by Borrower and descriptions of the compensation arrangements
made with such financial advisors, and shall provide to the Administrative Agent
and the Lenders access to such advisors and such other information as the
Administrative Agent or any Lender may request with respect to work being
performed by such advisors on behalf of the Borrower.



2

--------------------------------------------------------------------------------





Section 6.10.  Additional Deliveries.

Concurrently with delivering or giving any financial statement, certificate,
report, notice or writing, or providing other information, under the foregoing
provisions of Section 6, Borrower will deliver a copy of such financial
statement, certificate, report, notice or writing or provide such other
information to the Lenders.”

       (h)  Section 7.7 of the Original Credit Agreement is hereby amended and
restated in its entirety as follows:

“Section 7.7.  Access to Books and Records.  Each Group Member shall permit the
Administrative Agent, the Lenders and any Related Person of any of them and any
financial advisor to the Lenders or legal counsel to the Administrative Agent or
to the Lenders (other than the Administrative Agent), as often as reasonably
requested, at any reasonable time during normal business hours and with
reasonable advance notice (except that, during the continuance of an Event of
Default, no such notice shall be required) to (a) visit and inspect the property
of each Group Member and examine and make copies of and abstracts from, the
corporate (and similar), financial, operating and other books and records of
each Group Member, (b) discuss the affairs, finances and accounts of each Group
Member with any officer or director of any Group Member and (c) communicate
directly with any registered certified public accountants (including the Group
Members’ Accountants); provided that if such visit or inspection occurs at any
time when no Default has occurred and is continuing, such visit or inspection
shall be coordinated through the Administrative Agent.  Each Group Member shall
authorize its respective registered certified public accountants (including the
Group Members’ Accountants) to communicate directly with the Administrative
Agent, the Lenders and their Related Persons and with any financial advisor to
the Lenders or legal counsel to the Administrative Agent or the Lenders, and to
disclose to the Administrative Agent, the Lenders and their Related Persons and
any financial advisor to the Lenders or legal counsel to the Administrative
Agent or the Lenders all financial statements and other documents and
information as they might have and the Administrative Agent or any Lender
reasonably requests with respect to any Group Member.”



3

--------------------------------------------------------------------------------





       (i)  Section 7.11(c) of the Original Credit Agreement is hereby amended
by inserting the following immediately prior to the period that ends such
Section 7.11(c): “, provided, however, that notwithstanding the foregoing, from
and after the Amendment No. 3 Effective Date, whether or not any Event of
Default is continuing, the Administrative Agent may direct, and at the direction
of the Required Lenders shall direct, that all cash or securities in any
Controlled Deposit Account (other than Borrower’s disbursement account into
which proceeds of the Loans under (and as such term is defined in) the Revolving
Credit Agreement are deposited) or Controlled Securities Account be transferred
on a daily basis to a deposit account maintained by and in the name of the
Administrative Agent (which may be the deposit account described in Section
2.13(a)) for application to the Obligations”.

       (j)  Section 8.16 of the Original Credit Agreement is hereby amended by
amending and restating clause (ii) thereof in its entirety as
follows:  “(ii)          Liens permitted by Section 8.2(a) or Section 8.2(b),”

       (k)  Section 9.1 of the Original Credit Agreement is hereby amended by
(i) replacing the period ending paragraph (h) of such Section 9.1 with “; or”
and (ii) adding the following immediately thereafter:

“(i)  the Borrower shall extend the expiration date of the Exchange Offer and
Consent Solicitation Relating to Debt Securities Issued by Dayton Superior
Corporation, issued by the Borrower on July 15, 2008 (the “Exchange Offer”), to
a date beyond April 9, 2009 or shall accept any of the Senior Subordinated Notes
pursuant to the Exchange Offer.

(j)  the Borrower shall fail on or prior to April 9, 2009 to negotiate and
deliver to the Administrative Agent a letter of intent or definitive term sheet
for the acquisition of the Borrower by a Person acceptable to the Lenders on
terms and conditions satisfactory to the Lenders; or

(k)  the Borrower shall fail to pay on or prior to 5:00 p.m. (New York time) on
March 23, 2009, to the Administrative Agent, Gibson, Dunn & Crutcher LLP or King
& Spalding LLP, in each case, in immediately available funds, the  fees and
expenses and respective deposits described in Section 2(a) of Amendment No. 3.”



4

--------------------------------------------------------------------------------





       (l)  Section 9.2 of the Original Credit Agreement is amended by replacing
the phrase “During the continuance of any Event of Default, the Administrative
Agent may, and, at the request of the Required Lenders shall,” with the phrase
“During the continuance of any Event of Default the Administrative Agent (so
long as General  Electric Capital Corporation is the Administrative Agent) may,
or (so long as (x) General Electric Capital Corporation is not the
Administrative Agent and (y) the “Obligations” under and as such term is defined
in the Revolving Credit Agreement have been or are concurrently being,
accelerated), General Electric Capital Corporation may, and at request of the
Required Lenders, the Administrative Agent shall,”.

       (m)  Section 10.9(a) of the Original Credit Agreement is amended by
amending and restating the first sentence thereof in its entirety as
follows:  “The Administrative Agent may resign at any time and shall resign upon
the written request of the Required Lenders in the event that an Event of
Default is continuing, in each case by delivering notice of such resignation to
the Lenders and the Borrower, effective on the date set forth in such notice
(which date shall, in the case of a resignation upon request of the Required
Lenders, be the date specified in such request, if any, provided that such date
is no earlier than 5 days and no later than 30 days after the date such request
is sent) or, if no such date is set forth therein, upon the date such notice
shall be effective.”

       (n)  Section 11.1(a)(iv) of the Original Credit Agreement is amended by
replacing the phrase “or to the application of any payment, including as set
forth in Section 2.12” with the phrase “but shall apply to the application of
all payments, including as set forth in Section 2.12.”

       (o)  Section 11.1(a)(vii) of the Original Credit Agreement is amended by
inserting immediately prior to the semicolon ending such section the following
“or change to a lesser percentage or number of Lenders any requirement that the
Lenders approve any document or documents, event or circumstance”.

       (p)  Section 11.3(c) of the Original Credit Agreement is amended by
replacing the text “including fees and disbursements of counsel, limited, solely
in the case of Lenders other than the Administrative Agent, to one legal
counsel” at the end of such Section 11.3(c) with the following text: “including
fees and disbursements of (x) one legal counsel to the Administrative Agent (or,
if GE Capital shall no longer be the Administrative Agent, one legal counsel to
GE Capital) and (y) one legal counsel to, collectively, the Lenders other than
GE Capital, which shall be selected by such Lenders (or, upon written notice
from any such Lender to the Borrower that such Lenders do not wish to be
represented by the same legal counsel, 50% of the fees and disbursements of one
legal counsel to each such other Lender individually, to be selected in each
case by each such other Lender, provided that no such Lender may select Gibson,
Dunn & Crutcher LLP as its legal counsel in such event, and Gibson, Dunn &
Crutcher LLP shall resign as counsel to such other Lenders upon joint written
request of such other Lenders and payment of all accrued fees and disbursements
of Gibson, Dunn & Crutcher LLP through such date of resignation), and one
financial advisor to the Lenders”.



5

--------------------------------------------------------------------------------





Section 2.
FEES AND EXPENSES

       (a)  On or prior to 5:00 p.m. (New York time) on March 23, 2009, Borrower
shall promptly pay to Administrative Agent all reasonable costs, expenses and
charges incurred by Administrative Agent in connection with the preparation,
negotiation, execution and delivery of this Agreement and any documents and
instruments relating hereto pursuant to and consistent with Section 11.3 of the
Credit Agreement.  On or prior to 5:00 p.m. (New York time) on March 23, 2009,
the Borrower shall deposit with Gibson, Dunn & Crutcher LLP, counsel for
Davidson Kempner Capital Management LLC and Silverpoint Capital, L.P., as
Lenders, $50,000 to be applied toward payment of legal fees and disbursements of
Gibson, Dunn & Crutcher LLP, and shall deposit with King & Spalding LLP, counsel
for Administrative Agent, $25,000 to be applied toward payment of legal fees and
expenses of King & Spalding LLP, in each case as incurred, in representation of
such Lenders and the Administrative Agent, as the case may be, in connection
with this Amendment No. 3 and the preservation of their rights and any potential
restructuring, as provided under Section 11.3(c) of the Original Credit
Agreement; and the Borrower agrees to pay all such fees and expenses, if any, in
excess of such amount, to the extent payable under Section 11.3(c) of the
Original Credit Agreement, upon demand by such Lenders or the Administrative
Agent, as the case may be.  Borrower also confirms its obligation under Section
11.3 of the Credit Agreement to reimburse all reasonable costs, fees and
expenses of an independent financial consultant selected by the Administrative
Agent and the Revolving Credit Administrative Agent (as retained by independent
counsel to the Administrative Agent and the Revolving Credit Administrative
Agent); provided, that the Required Lenders may, in their sole discretion, on
behalf of the Lenders, select an independent financial consultant to the Lenders
to be retained by one or more of the Lenders or counsel to one of more of the
Lenders, in any case, as determined by the Required Lenders, and notwithstanding
anything in Section 11 of the Credit Agreement to the contrary, Borrower shall
reimburse all reasonable costs, fees and expenses of such financial consultant,
and Administrative Agent shall not be entitled to reimbursement by Borrower for
the costs or expenses of a separate financial consultant to Administrative
Agent, in its capacity as such.  

       (b)  In consideration of the execution by Administrative Agent and the
Lenders of this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Lender signing
this Agreement shall earn a non-refundable fee, payable by Borrower on the
Amendment No. 3 Effective Date to Administrative Agent for the pro rata benefit
of such Lenders without offset, deduction or withholding of any kind, in an
amount equal to 3.0% of such Lender’s outstanding Term Loans under the Credit
Agreement as of the date hereof (without giving effect to this Agreement).  Such
fee shall be paid-in-kind and capitalized as an additional principal amount of
the Term Loans, and which shall, at the request of any Lender to whom such
capitalized fee is owing, be evidenced by PIK Notes in the form of Exhibit K
attached to the Credit Agreement.



6

--------------------------------------------------------------------------------





Section 3.
CONDITIONS TO EFFECTIVENESS

This Amendment No. 3 shall be effective as of March 23, 2009 (the “Amendment No.
3 Effective Date”), subject to and upon satisfaction on or prior to such date of
the following conditions: (i) receipt by the Administrative Agent of one or more
counterparts of this Amendment No. 3 executed and delivered by the Borrower, the
Administrative Agent and the Lenders, (ii) receipt by the Administrative Agent
of evidence satisfactory to the Administrative Agent that the Revolving Credit
Agreement has been amended (or is concurrently being amended) pursuant to an
amendment in the form of Annex I hereto (the “Revolving Credit Facility
Amendment”), (iii) receipt by the Administrative Agent of a certificate of a
Responsible Officer that no Default or Event of Default has occurred or is
continuing, and (iv) the Borrower shall have delivered a PIK Note to each Lender
that has made a request therefor of the Borrower representing such Lender’s pro
rata portion of the principal amount of the fee referred to in, and capitalized
pursuant to, Section 2(b) hereof.

Section 4.
LIMITATION ON SCOPE

Except as expressly amended hereby, all of the representations, warranties,
terms, covenants and conditions of the Loan Documents shall remain in full force
and effect in accordance with their respective terms.  The amendment set forth
herein shall be limited precisely as provided for herein and shall not be deemed
to be a waiver of, amendment of, consent to or modification of any term or
provision of the Loan Documents or any other document or instrument referred to
therein or of any transaction or further or future action on the part of the
Borrower or any other Loan Party requiring the consent of the Administrative
Agent or Lenders except to the extent specifically provided for herein.  The
Administrative Agent and Lenders have not and shall not be deemed to have waived
any of their respective rights and remedies against the Borrower or any other
Loan Party for any existing or future Defaults or Event of Default.

Section 5.
MISCELLANEOUS

       (a)  The Borrower hereby represents and warrants that (i) this Amendment
No. 3 has been duly authorized and executed by it, and the Original Credit
Agreement, as amended by this Amendment No. 3, is its legal, valid and binding
obligation, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, moratorium and similar
laws affecting the rights of creditors in general; (ii) this Amendment No. 3 is
being delivered in the State of New York; and (iii) each of the representations
and warranties made or deemed made by Borrower under the Original Credit
Agreement is true and correct as of the date of this Amendment No. 3.



7

--------------------------------------------------------------------------------





       (b)  The Borrower hereby ratifies and confirms the Original Credit
Agreement as amended hereby, and agrees that, as amended hereby, the Original
Credit Agreement remains in full force and effect.

       (c)  The Borrower hereby acknowledges, confirms and agrees that, as of
the date hereof, the security interests and liens granted to the Administrative
Agent on behalf of itself and the Secured Parties under the Original Credit
Agreement and the other Loan Documents securing the Obligations are in full
force and effect, are properly perfected and are enforceable in accordance with
the terms of the Credit Agreement and the other Loan Documents.

       (d)  The Borrower hereby acknowledges, confirms and agrees that as of the
Amendment No. 3 Effective Date (giving effect to the provisions of this
Amendment No. 3), the Borrower is in the aggregate indebted to the
Administrative Agent and Lenders for Term Loans under the Loan Documents in the
principal amount of $102,227,500, and that all such obligations under the Credit
Agreement owing by the Borrower together with interest accrued and accruing
thereon, and all fees, costs, expenses and other charges now or hereafter
payable by the Borrower to the Administrative Agent and each Lender pursuant to
the terms of the Loan Documents and this Amendment No. 3, are unconditionally
owing by the Borrower to each Lender, without offset, defense or counterclaim of
any kind, nature or description whatsoever

       (e)  The Administrative Agent and each Lender party to this Amendment No.
3 hereby consents to the amendments and modifications set forth in that certain
Revolving Credit Facility Amendment attached hereto as Annex I.

       (f)  The Borrower hereby represents and warrants as of the date hereof in
favor of the Administrative Agent and each Lender that each and every
representation and warranty heretofore made by the Borrower in the Original
Credit Agreement and the other Loan Documents is true and correct as if made on
the date hereof (except to the extent such representations and warranties
expressly relate to an earlier date in which case such representations and
warranties were true and correct in all material respects as of such earlier
date) and with specific reference to this Amendment No. 3 and all other Loan
Documents executed and/or delivered in connection herewith, provided that the
representation and warranty contained in this paragraph (f) shall not apply to
the representation and warranty contained in Section 4.5 of the Original Credit
Agreement or the representation and warranty contained in Section 4.6 of the
Original Credit Agreement, except to the extent that the representation and
warranty contained in Section 4.6 of the Original Credit Agreement constitutes a
representation and warranty that the Borrower is Solvent within the meaning of
clause (c) of the definition of the term ‘Solvent’.

       (g)  The Borrower agrees that all Loan Documents remain in full force and
effect notwithstanding the execution and delivery of this Amendment No. 3.

       (h)  This Amendment No. 3 may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.



8

--------------------------------------------------------------------------------





       (i)  All references in the Loan Documents to the “Credit Agreement” and
in the Original Credit Agreement as amended hereby to “this Agreement,”
“hereof,” “herein” or the like shall mean and refer to the Original Credit
Agreement as amended by this Amendment No. 3 (as well as by all subsequent
amendments, restatements, modifications and supplements thereto).

       (j)  Each of the following provisions of the Original Credit Agreement is
hereby incorporated herein by this reference with the same effect as though set
forth in its entirety herein, mutatis mutandis, and as if “this Agreement” in
any such provision read “this Amendment No. 3”: Section 11.11 (Notices), Section
11.13 (Governing Law), Section 11.14 (Jurisdiction), Section 11.15 (Waiver of
Jury Trial), Section 11.16 (Severability) and Section 11.18 (Entire Agreement).

Section 6.
RELEASE

Borrower hereby releases, acquits, and forever discharges the Administrative
Agent and each of the Lenders and each past or present affiliate, officer,
director, agent, servant, employee, representative and attorney of the
Administrative Agent and the Lenders from any and all claims, causes of action,
suits, debts, liens, obligations, liabilities, demands, losses, costs and
expenses (including attorneys’ fees) of any kind, character, or nature
whatsoever, known or unknown, fixed or contingent, which Borrower may have or
claim to have now or which may hereafter arise out of or connected with any act
of commission or omission of the Administrative Agent or any Lender existing or
occurring prior to the date of this Amendment No. 3 or any instrument executed
prior to the date of this Amendment No. 3 including, without limitation, any
claims, liabilities or obligations arising with respect to the Original Credit
Agreement or the other of the Loan Documents.  The provisions of this Section 6
shall be binding upon Borrower and shall inure to the benefit of the
Administrative Agent and the Lenders and each past or present affiliate,
officer, director, agent, servant, employee, representative and attorney of the
Administrative Agent and the Lenders.

[signature pages follow]



9

--------------------------------------------------------------------------------





WITNESS the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

BORROWER:

DAYTON SUPERIOR CORPORATION, a
Delaware corporation

By: /s/ Edward J. Puisis______________________
      Name:  Edward J. Puisis
      Title: Executive Vice President and CFO

LENDERS:

GENERAL ELECTRIC CAPITAL CORPORATION,

as Administrative Agent and a Lender

By: /s/ Michelle Handy______                      
      Name: Michelle Handy
      Title:  Its Duly Authorized Signatory

DK ACQUISITION PARTNERS, LP, as a Lender

By: M.H. DAVIDSON & CO., its general partner

By: /s/ Avi Friedman                                        
      Name: Avi Friedman
      Title:  General Partner

10

--------------------------------------------------------------------------------



FIELD POINT III, LTD., as a Lender

By: /s/ Michael A. Gatto____                      
      Name: Michael A. Gatto
      Title:  Authorized Signatory



FIELD POINT IV, LTD., as a Lender

By: /s/ Michael A. Gatto____                      
      Name: Michael A. Gatto
      Title:  Authorized Signatory



GRAND CENTRAL ASSET TRUST, SIL
SERIES, as a Lender

By: /s/ Brian Schott______                        
      Name: Brian Schott
      Title:  Attorney-in-fact



11

--------------------------------------------------------------------------------





Annex I

Please see attached.

--------------------------------------------------------------------------------



Please see Exhibit 10.2



